                  Case 1:19-cr-00410-ELH Document 130 Filed 07/09/21 Page 1 of 2
                                                                                                     100 LIGHT STREET
                                                                                                     BALTIMORE, MD 21202


                                                                                                     PHONE:    410.685 .1120
                                                                                                     FAX:      410.547 .0699


                                                                                                     www.bakerdonelson.com


      TY KELLY, SHAREHOLDER
      Direct Dial: 410.862.1049
      E-Mail Address: tykelly@bakerdonelson.com



                                                           July 9, 2021


      VIA ECF

      The Honorable Ellen L. Hollander
      United States District Judge
      United States District Courthouse
      101 West Lombard Street
      Baltimore, Maryland 21201

                Re:      United States of America v. Matthew E. Blair
                         Crim. No.: ELH-19-0410

      Dear Judge Hollander:

                We write in regard to two scheduling items in the above-referenced matter.

              First, we respectfully request that the Court extend the deadline for Defendant to file his
      replies in further support of his motions to dismiss (ECF Nos. 108, 119) by one week – from July
      16, 2021 to July 23, 2021. Counsel for the Government consents to this request, and the requested
      extension will not impact the timing of the hearing scheduled on these motions, which is August
      6, 2021. Additionally, the requested extension is appropriate in light of the one-week extension
      previously granted to the Government to file its omnibus response to the motions to dismiss. See
      ECF No. 128.

              Second, counsel for the parties have conferred and jointly request that the deadline for the
      parties to file their motions in limine and Rule 404(b) notices be extended from July 26, 2021 to
      September 7, 2021. We respectfully submit that this request is reasonable and appropriate given
      the potential impact that the Court’s rulings on the pending motions to dismiss (scheduled to be
      heard on August 6) may have on this case and the scope of the trial. Further, the requested
      extension should not impact the scheduled trial start date (November 29, 2021).




ALABAMA • FLORIDA • GEORGIA • LOUISIANA • MARYLAND • MISSISSIPPI • SOUTH CAROLINA • TENNESSEE • TEXAS • VIRGINIA • WASHINGTON, D.C.
         Case 1:19-cr-00410-ELH Document 130 Filed 07/09/21 Page 2 of 2
The Honorable Ellen L. Hollander
July 9, 2021
Page 2


       Thank you for Your Honor’s consideration of this request.

                                           Respectfully,

                                           BAKER, DONELSON, BEARMAN,
                                           CALDWELL & BERKOWITZ, PC

                                                  /s/

                                           Ty Kelly, Shareholder
                                           Matt Chester, Shareholder


cc:    all counsel via CM/ECF
